Citation Nr: 0932707	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-39 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that awarded 
service connection and assigned a noncompensable disability 
rating for bilateral hearing loss, effective November 1, 
2002.  The Veteran testified before the Board in May 2006.  
The Board remanded the claim for additional development in 
June 2007.  


FINDING OF FACT

Since November 1, 2002, the effective date of service 
connection, the Veteran's bilateral hearing loss has been 
manifested by no more than auditory acuity level IV in the 
right ear and auditory acuity level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met since November 1, 2002.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85 Diagnostic Code (DC) 
6100 (2008).       


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the Veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2008).  

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 38 
C.F.R. § 4.86 (2008).  Under those provisions, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be rated separately.  However, those criteria 
are not applicable in this case because the thresholds found 
on examination do not meet the criteria to apply those 
provisions.

The record reflects that the Veteran underwent VA 
audiological evaluations in September 2002, May 2003, June 
2004, and July 2005.  Audiometric results indicated normal 
hearing through 1000 Hertz with a bilateral moderate to 
severe sensorineural hearing loss through the higher 
frequencies.  However, because all of the numerical results 
of the examinations that are required for VA rating purposes 
are not included in the reports of evaluation, this 
information is of limited value in terms of evaluating the 
Veteran's entitlement to a compensable rating for his 
bilateral hearing loss.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992). 

The Veteran underwent a VA audiological examination in 
September 2003.  The pure tone thresholds, in decibels, were 
as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

10
60
75
75
LEFT

5
35
60
75

The averages were 55 in the right ear and 43.75 in the left 
ear.  Speech recognition ability was 86 percent in the right 
ear and 84 percent in the left ear.  

For the right ear, the average pure tone threshold of 55 
decibels, along with a speech discrimination rate in the 86 
percentile warrants a designation of Roman Numeral II under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 43.75 decibels, along with a speech 
discrimination rate in the 84 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral II, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Veteran underwent another VA audiological examination in 
November 2007.  The pure tone thresholds, in decibels, were 
as follows: 




HERTZ




1000
2000
3000
4000
RIGHT

15
60
85
85
LEFT

5
40
55
75

The averages were 61 in the right ear and 44 in the left ear.  
Speech recognition ability was 78 percent in the right ear 
and 84 percent in the left ear.  

For the right ear, the average pure tone threshold of 61 
decibels, along with a speech discrimination rate in the 78 
percentile warrants a designation of Roman Numeral IV under 
Table VI of 38 C.F.R. § 4.85.  For the left ear, the average 
pure tone threshold of 44 decibels, along with a speech 
discrimination rate in the 84 percentile warrants a 
designation of Roman Numeral II under Table VI of 38 C.F.R. § 
4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral IV, and the left ear is Roman Numeral 
II, the appropriate rating is 0 percent under Diagnostic Code 
6100.  

The Board is sympathetic to the Veteran's and his wife's 
contentions regarding the severity of his service-connected 
hearing loss.  However, according to the September 2003 and 
November 2007 audiometric test results, as compared to the 
rating criteria, a compensable initial rating is not 
warranted during any of the time under consideration since 
service connection was established.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and 
December 2003; rating decisions in November 2003 and March 
2004; and a statement of the case in September 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


